In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 14-24V
                                      Filed: October 30, 2014
                                        Not for Publication


*************************************
MARGARET J. CONSTABLE,                     *
                                           *
              Petitioner,                  *
                                           *
                                           *     Damages decision based on stipulation;
v.                                         *     tetanus-diphtheria-acellular pertussis (Tdap)
                                           *     vaccine; thrombocytopenia purpura
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
              Respondent.                  *
                                           *
*************************************
Elizabeth M. Muldowney, Richmond, VA, for petitioner.
Heather L. Pearlman, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On October 30, 2014, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that the
tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine she received on April 18, 2012, caused her
to develop thrombocytopenia purpura or significantly aggravated a pre-existing condition.
Petitioner further alleges that she suffered the residual effects of this injury for more than six
months. Respondent denies that the Tdap vaccine caused petitioner’s thrombocytopenia purpura

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document’s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
or any other injury, and further denies that her current disabilities are sequelae of this injury.
Nonetheless, the parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $31,511.30, representing compensation for satisfaction of the State of
       Oregon Medicaid lien. The award shall be in the form of a check in the amount of
       $31,511.30 payable jointly to petitioner and

                Oregon Department of Human Services
                Office of Payment Accuracy and Recovery Personal Injury Liens
                P.O. Box 14512
                Salem, OR 97309-0416

        Petitioner agrees to endorse this payment to the Oregon Department of Human Services;
        and

    b. a lump sum of $150,000.00, representing reimbursement for all remaining damages that
       would be available under 42 U.S.C. § 300aa-15(a) (2006). The award shall be in the form
       of a check in the amount of $150,000.00 payable to petitioner, Margaret J. Constable.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: October 30, 2014                                                            s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2